DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 Response to Election/Restrictions
Applicant’s election with traverse of Group I species (claims 1, 3-5 and 7-8) in the reply filed on 05/18/2022 is acknowledged. 
The traversal is on the ground(s) that no search burden exists. Applicants’ arguments are not found persuasive as indicated in the previous office action mailed on March 18, 2022, there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply: (a) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; (b) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);  (c) the prior art applicable to one invention would not likely be applicable to another invention; (d) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph; (e) different search queries are required to account for the differing active steps of the method groups, which are not present in the composition claims, thus causing a serious and examination burden. In this case, the different fields of searches are required for the method of making of nanoparticles and using the nanoparticles (i.e. specific steps involved in these processes, etc.). Therefore there would be a serious search and examination burden if restriction were not required.
Claims 2, 6 and 9-20 are withdrawn from consideration.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garcia-Couceiro et al. (Crystal Growth & Design, 2006, 6(8), 1839-1847).
Regarding claim 1, Garcia-Couceiro et al. teach 2D Metal-Organic-Coordination Polymer 6 having the formula of [Zn(µ-ox)(µ-bpe)]n (Abstract and page 1840-1842).
The ligands of 1,2-bis(4-pyridyl) ethylene (bpe) and oxalate dianion (ox) correspond to applicant’s elected and claimed first ligand second ligand.
Since Garcia-Couceiro et al. teach all of the claimed reagents, composition and method of making 2D Metal-Organic-Coordination Polymer 6, the physical properties of the resulting 6 (i.e., two consecutive bpe ligands<5 À, etc.) would necessarily follow as set forth in MPEP 2112.01(II).[1] 
Regarding claims 3-4, as discussed above, the [Zn(µ-ox)(µ-bpe)]n 6 read on the instant claimed limitations.
Allowable Subject Matter
Claims 5 and 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The Examiner searched the elected species as discussed above. There was no prior art discovered on the particular elected species. Therefore, the search of the species has been extended to the non-elected compound of the metal-organic framework MOF as discussed above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834. The examiner can normally be reached Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUN . QIAN
Examiner
Art Unit 1732



/YUN QIAN/Primary Examiner, Art Unit 1738                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        [1][1] “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).